DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As directed by the amendment filed 27 April, 2022: claims 13, 15, 16, 18, and 20  have been amended; claims 21-30 have been added. Thus, claims 13-30 are presently pending in this application.

Claim Objections
Claims 19 and 25 are objected to because of the following informalities:  “at least aperture” should be --at least one aperture--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the limitation “ring-like” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13, 16-20, 26-27, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuntz (US 4747166 A).
Regarding claim 13, Kuntz discloses a urinary device assembly ("urine aspiration system"; Abstract) comprising: 
a core ("absorptive pad 12"; col. 3 line 38; fig. 1), the core including: 
an upper core layer ("upper section 52"; col. 4 line 66-67; fig. 5) having a guide ("peripheral cushioning ring 26"; col. 3 line 46; fig. 1) that at least partially extends about at least one aperture disposed through the upper core layer ("openings 60"; col. 5 line 33; fig. 1 & 5), 
a lower core layer disposed in at least partial engagement with the upper core layer (see Annotated Fig. 2 and fig. 5), and 
a collector body insert 22 ("central bore 22"; col. 3 line 43; fig. 1) disposed between the upper core layer and the lower core layer in at least partial alignment with the at least one aperture (see fig. 5); and 
a tube ("vacuum tubing 18"; col. 3 line 40; fig. 1) secured to the collector body insert (see fig. 1) to direct fluid away from the collector body insert ("urine is drawn from the pad core 34 into the bore 22b and thence to the tube 18b, accomplished by suction created by the vacuum source"; col. 3 line 29-32; fig. 1).

    PNG
    media_image1.png
    240
    648
    media_image1.png
    Greyscale

 
Annotated Fig. 2

Regarding claim 16, Kuntz discloses the upper core layer ("upper section 52"; col. 4 line 66-67; fig. 5) further includes a protrusion spaced away from the guide and that extends from a common surface of the upper core layer as the guide also extending from the common surface (see Annotated Fig. 1). Kuntz shows in Fig. 1 that both the guide and the protrusion are disposed on the common surface, the upper core layer ("upper section 52"; col. 4 line 66-67; fig. 5).


    PNG
    media_image2.png
    344
    784
    media_image2.png
    Greyscale

Annotated Fig. 1
 

Regarding claim 17, Kuntz discloses a liquid transfer layer ("layers 52a-52d of highly absorbent cellulose tissue"; col. 4 line 67-68) disposed along the upper core layer (see fig. 5) and disposed between at least a portion of the protrusion and at least a portion of the guide (see fig. 1).
Regarding claim 18, Kuntz discloses the at least one aperture includes a plurality of apertures ("numerous minute perforations"; col. 4 line 52; fig. 5), and 
wherein the collector body insert ("central bore 22"; col. 3 line 43; fig. 1) includes a collector channel ("small perforations 54"; col. 5 line 2; fig. 5) that extends in alignment with the plurality of apertures (see fig. 5). Since Kuntz discloses that “urine that has been voided onto the upper layer 28c of the pad passes through the perforations therein into the absorptive core 40 and is evacuated by the vacuum suction system which is associated therewith” (col. 4 line 56-60), the combination of "small perforations 54" are functioning and viewed as collector channels.
Regarding claim 19, Kuntz discloses the guide ("peripheral cushioning ring 26"; col. 3 line 46; fig. 1) is a generally U-shaped guide (see Annotated fig. 1), and wherein at least aperture includes a plurality of apertures ("openings 60"; col. 5 line 33; fig. 1 & 5), the generally U-shaped guide extending about the plurality of apertures ("openings 60"; col. 5 line 33; fig. 1 & 5 & Annotated Fig. 1).
Regarding claim 20, Kuntz discloses the tube is configured to be under suction such that fluid is transferred through the at least one aperture, through the collector body insert, and through the tube and away from the core ("urine is drawn from the pad core 34 into the bore 22b and thence to the tube 18b, accomplished by suction created by the vacuum source"; col. 3 line 29-32; fig. 1).
Regarding claim 26, Kuntz discloses a lower cover layer 36 ("bottom covering sheet 36d"; col. 3 l. 8; FIG. 5) that extends along a lower surface of the lower core layer (FIG. 5) and is formed of a liquid-resistant material ("covering layers 28d and 36d are formed of hydrophobic material"; col. 5 ll. 11-12), 
the lower cover layer 36d having a single aperture ("end opening"; col. 4 l. 46) extending therethrough and in alignment with the tube (see Annotated FIG. 2).
Regarding claim 27, Kuntz discloses a lower cover layer 36 that extends along a lower surface of the lower core layer (see FIG. 5) and in engagement with the collector body insert 22 (see FIG. 2), 
the lower cover layer 36 including an outlet aperture ("end opening"; col. 4 l. 46) axially aligned with the at least one aperture of the upper core layer, an aperture of the collector body insert, an aperture of the lower core layer, and the tube (see Annotated FIG. 2).
Regarding claim 29, Kuntz discloses a liquid transfer layer 28 ("upper facing layer 28"; col. 3 l. 47; FIG. 2) disposed along the upper core layer and extending over at least a portion of the at least one aperture (see Annotated FIG. 2), 
the liquid transfer layer 28 having an arcuate wall for being received in an arcuate portion of the guide of the upper core layer (see FIG. 1).
Regarding claim 30, Kuntz discloses the protrusion is a generally oblong protrusion that extends transverse to a major axis of the upper core layer ("peripheral cushioning ring 26 extending about the edge of the upper facing layer 28 of the pad"; col. 3 ll. 46-48; see Annotated FIG. 1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuntz in view of Mahnensmith (US 20060015080 A1).
Regarding claim 14, Kuntz discloses a liquid transfer layer ("layers 52a-52d of highly absorbent cellulose tissue"; col. 4 line 67-68) disposed along the upper core layer (see fig. 5) and extending over at least a portion of the at least one aperture (see fig. 1). Kuntz fails to disclose an upper cover layer that extends over the liquid transfer layer and the guide of the upper core layer. However, Mahnensmith teaches a similar urinary device assembly (see abstract) comprising an upper cover layer ("resilient porous sheet member 36"; [0022]; fig. 1) that extends over the liquid transfer layer and the guide of the upper core layer ("overlays the outermost face"; [0021]; fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuntz’s device such that the upper cover layer would extend over the liquid transfer layer and the guide of the upper core layer, as taught by Mahnensmith, for the purpose of providing suitable "wicking action for facilitating flow of urine"; [0009]).

Claims 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz in view of Sanchez et al. (US 20160374848 A1).
Regarding claim 15, Kuntz discloses a lower cover layer ("lower backing layer 36a"; col. 3 line 11; fig. 2) that extends along a lower surface of the lower core layer and in engagement with the collector body insert (see fig. 2), 
the lower cover layer including an aperture ("end opening"; col. 4 line 46; fig. 4) for receiving at least a portion of the collector body insert or at least a portion of the tube therethrough ("provides access to the central bore 22c"; col. 4 line 46-47); and 
a core center ("layer 58 of absorbent cellulosic tissue"; col. 5 line 8-9; fig. 5) disposed between the lower cover layer and the lower core layer (see fig. 5).
Kuntz fails to disclose the core center having a rigidity greater than the lower cover layer and the lower core layer, the core center having a radius of curvature that imparts a curvature to the lower cover layer and the lower core layer.
	However, Sanchez teaches a system for collecting and transporting urine (see abstract) , the system comprising the core center having a rigidity greater than the lower cover layer and the lower core layer ("permeable support 140 can be made of a rigid plastic"; [0057]),
the core center having a radius of curvature that imparts a curvature to the lower cover layer and the lower core layer ("permeable support 140 can be formed as a tube, a cylinder, or a curved cylinder"; [0058]).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuntz’s device such that the core center having a rigidity greater than the lower cover layer and the lower core layer, the core center having a radius of curvature that imparts a curvature to the lower cover layer and the lower core layer, as taught by Sanchez, for the purpose of creating a comfortable and secure interface for engagement with a user's urethral opening and/or the area of the body near the urethral opening; [0057]).
Regarding claim 28, Kuntz discloses a core center 58. Kuntz fails to disclose the core center having a rigidity greater than the lower core layer, the core center having a radius of curvature that arcs away from the at least one aperture to impart a curvature to the lower core layer and the upper core layer that extends away from the at least one aperture. However, Sanchez teaches an assembly 802 for collecting and transporting urine away from the body of a person including a permeable support 840 ([0093]; FIG. 8) having a rigidity greater than the lower core layer ("permeable support 140 can be made of a rigid plastic"; [0057]), 
the core center having a radius of curvature that arcs away from the at least one aperture to impart a curvature to the lower core layer and the upper core layer ("permeable support 140 can be formed as a tube, a cylinder, or a curved cylinder"; [0058]; FIG. 8) that extends away from the at least one aperture (see FIG. 8). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuntz’s device such that the core center have a rigidity greater than the lower core layer, the core center have a radius of curvature that arcs away from the at least one aperture to impart a curvature to the lower core layer and the upper core layer that extends away from the at least one aperture, as taught by Sanchez, for the purpose of creating a comfortable and secure interface for engagement with a user's urethral opening and/or the area of the body near the urethral opening; [0057]).

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz in view of Siller Gonzalez et al. (US 20170252014 A1).
Regarding claim 21, Kuntz fails to disclose the collector body insert includes an arcuate channel body and an outlet that protrudes away from the channel body. However, Siller Gonzalez teaches a urine sample collection device (see Abstract) wherein the collector body insert includes an arcuate channel body 9 ("first collection chamber"; [0033]; FIG. 2) and an outlet 17 ("output hole"; [0039]) that protrudes away from the channel body (see FIG. 6). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuntz’s device such that the collector body insert includes an arcuate channel body and an outlet that protrudes away from the channel body, as taught by Siller Gonzalez, for the purpose of allowing "the collection of urine samples in patients who are not self-sufficient and providing a simple method to operate for the patient and the health personnel" ([0002]).
Regarding claim 22, Kuntz fails to disclose the collector body insert includes polyvinyl chloride (PVC). However, Siller Gonzalez teaches the collector body insert includes polyvinyl chloride (PVC) ("PVC plastic"; [0033]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuntz’s device such that the collector body insert includes polyvinyl chloride (PVC), as taught by Siller Gonzalez, for the purpose of providing "a certain degree of flexibility for the correct adaptation to the curvature of the diaper" ([0033]).
Regarding claim 23, Kuntz fails to disclose the at least one aperture includes a plurality of circumferentially-arranged apertures, and wherein the collector body insert includes a ring-like collector channel generally aligned with the plurality of circumferentially-arranged apertures. However, Siller Gonzalez teaches the at least one aperture 11 ("plurality of holes"; [0034]; FIG. 2) includes a plurality of circumferentially-arranged apertures (FIG. 2), and 
	wherein the collector body insert 2 ("primary collection system"; [0033]; FIG. 2) includes a ring-like collector channel 9 ("first collection chamber"; [0033]; FIG. 2) generally aligned with the plurality of circumferentially-arranged apertures (see FIG. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuntz’s device such that the at least one aperture includes a plurality of circumferentially-arranged apertures, and wherein the collector body insert includes a ring-like collector channel generally aligned with the plurality of circumferentially-arranged apertures, as taught by Siller Gonzalez, for the purpose of allowing "the plurality of holes (11) to act as an entry of urine to the primary collection system (2), by the filtration of urine in only one direction" ([0034]).
Regarding claim 25, Kuntz discloses the guide 26 ("peripheral cushioning ring 26"; col. 3 line 46; fig. 1) is a generally U-shaped guide (see Annotated fig. 1), and wherein at least aperture includes a plurality of apertures ("openings 60"; col. 5 line 33; fig. 1 & 5), the generally U-shaped guide extending about the plurality of apertures ("openings 60"; col. 5 line 33; fig. 1 & 5 & Annotated Fig. 1).
Kuntz fails to disclose that the plurality of apertures are circumferentially-arranged. However, Siller Gonzalez teaches a plurality of circumferentially-arranged apertures 11 (see FIG. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuntz’s device such that the plurality of apertures are circumferentially-arranged, as taught by Siller Gonzalez, for the purpose of allowing "the plurality of holes (11) to act as an entry of urine to the primary collection system (2), by the filtration of urine in only one direction" ([0034]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kuntz.
Regarding claim 24, Kuntz discloses the guide 26 is a generally U-shaped guide defining a space therebetween (see Annotated FIG. 1). Kuntz fails to disclose the guide having terminal ends. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuntz’s device such that the guide having terminal ends, for the purpose of facilitating “the positioning of the pad to the body surface so that all urine that is expelled by the patient is passed into and absorbed by the pad” (col. 3 ll. 50-52), since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.

Response to Arguments
Applicant's arguments filed 27 April, 2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The amended limitation “collector body insert” as claimed do no convey sufficient structure in order to be patentably distinguished from “central bore 22” as disclosed by Kuntz.
Please see rejection discussions above regarding added claims 21-30.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781